AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of THE DFA INVESTMENT TRUST COMPANY a Delaware Statutory Trust (Original Agreement and Declaration of Trust was adopted December 27, 1993; current Amended and Restated Agreement and Declaration of Trust TABLE OF CONTENTS Page ARTICLE I. - NAME; OFFICES; REGISTERED AGENT; DEFINITIONS2 Section 1.Name 2 Section 2.Offices of the Trust 2 Section 3.Registered Agent and Registered Office2 Section 4.Definitions 2 ARTICLE II. - PURPOSE OF TRUST4 ARTICLE III. -
